      Case 3:14-cr-00175-WHA Document 1226 Filed 06/19/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         Case No. 14-CR-00175-WHA
12                                Plaintiff,           [PROPOSED] ORDER GRANTING
                                                       MOTION OF AMICI FOR
13           v.                                        EXTENSION OF TIME TO FILE
                                                       SUPPLEMENTAL BRIEF
14   PACIFIC GAS AND ELECTRIC                          REGARDING PROPOSED
     COMPANY,                                          CONDITIONS OF PROBATION
15                                                       (AS MODIFIED)
                                 Defendant.
16                                                     Judge: Hon. William Aslup
17

18         This matter coming before the Court at the request of Petitioners Alex
19   Cannara and Gene A. Nelson, the following is ORDERED:
20         1.      The Motion of Amici for Extension of Time to File Supplemental Brief
21   Regarding Proposed Conditions of Probation is granted.
22         2.      The Amici shall file their supplemental brief on or before June 25,
23   2020. June 24 at noon.
24   IT IS SO ORDERED.
25   Dated: June __,
                 19 2020
                                                   WILLIAM ALSUP
26
                                                   United States District Court Judge
27

28
                                                        1
     [PROPOSED] ORDER GRANTING MOTION OF AMICI FOR EXTENSION OF TIME TO FILE SUPPLEMENTAL BRIEF REGARDING
     PROPOSED CONDITIONS OF PROBATION                                              CASE NO. 14-CR-00175-WHA
